- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CPFL ENERGIA S.A. A Publicly Held Company Corporate Taxpayers ID (CNPJ) 02.429.144/0001-93 Company Registry NIRE 353.001.861-33 EXCERPT FROM THE MINUTES OF 164 TH MEETING OF THE BOARD OF DIRECTORS HELD ON DECEMBER 15, 2010 1. DATE, TIME AND PLACE: On December 15 (fifteen) of 2010, at 10 a.m. at the headquarters of Companhia Paulista de Força e Luz, located at Rodovia Campinas Mogi-Mirim, Km 2.5, in the city of Campinas, State of São Paulo. 2. CALL NOTICE: The meeting was called pursuant to Paragraph 2 of Article 18 of the Bylaws of CPFL Energia S.A. (CPFL Energia or Company). 3. ATTENDANCE: The majority of the members of the Board of Directors (Board) and the CEO of the company. JUSTIFIED ABSENCE: Claudio Borin Guedes Palaia. 4. CHAIR: Chairman  Murilo Cesar Lemos dos Santos Passos, and Secretary  Gisélia Silva. 5. SUBJECTS AND RESOLUTIONS: The reading of the Agenda, already known to all present, was waived. It was resolved that the minutes of this meeting would be drawn up in summary form, offering the right of submission of statements and dissent, to be filed at the Company's headquarters, and publication in summary form was approved without the signatures of the Members. It also was registered that the votes of the Members appointed by the controlling shareholders would be counted pursuant to items 5.1 and 7.1 of the Shareholders Agreement filed with the Company, dated March 22, 2002, as amended on August 27, 2002, November 5, 2003 and December 6, 2007. After the topics on the Agenda were examined, the subjects at issue were discussed and the following resolutions were taken: (i) Cognizance was taken of the Work Plans of the Board Advisory Committees and Commissions during the month of December; (ii) Cognizance was taken of the Companys accrued earnings through the month of November and material facts that occurred in this same month, reported by the CEO; (iii) Approval by unanimous vote of the minutes of the 163 rd Meeting of the Board of Directors held on November 24, 2010; (iv) Approval , by unanimous vote and pursuant to item b of Article 18 of the Companys Bylaws, of a revision of the Companys and subsidiaries 2011 Budget and 2012/2015 Multi-Year Projections, seeking to adjust the budget items, and the recommendation to the Companys representatives on the management bodies of the subsidiaries to adopt the same adjustments as resolved; CPFL ENERGIA S.A. A Publicly Held Company Corporate Taxpayers ID (CNPJ) 02.429.144/0001-93 Company Registry NIRE 353.001.861-33 (v) Approval, by unanimous vote and pursuant to item “b” of Article 18 of the Company’s Bylaws, the assumptions proposed by the Board of Executive Officers for the 2011/2015 strategic planning cycle of the Company and its subsidiaries; (vi) Approval, by unanimous vote and pursuant to item “aa” of Article 18 of the Company’s Bylaws, the Corporate Calendar of Events for the year of 2011; (vii) Approval, by unanimous vote and pursuant to Article 4 of the CVM Instruction no. 371/2002, the recognition of the supplementing of tax credits stemming from fiscal losses and a social contribution negative base, with a remaining total balance of R$ 172,518,000.00 (one hundred and seventy-two million, five hundred and eighteen thousand reais), referring to the fiscal credits recognized in the Accounting Statements as at December 31, 2010, based on the Technical Feasibility Study, which will be submitted for examination by the Fiscal Council under the terms and conditions of Board of Executive Officers Resolution no. 2010131; (viii) Approval, by unanimous vote and based on item “q” of Article 18 of the Bylaws of the Company, the accounting assumptions to be adopted by the Financial Statements of the Company and its subsidiaries for the closing of the 2010 fiscal year, to satisfy the International Financial Reporting Standards (“IFRS”), pursuant to the terms of Board of Executive Officers Resolution no. 2010137; (ix) Recommended to the Company's representatives on the management bodies of the Companhia Paulista de Força e Luz (“CPFL Paulista”), Companhia Piratininga de Força e Luz (“CPFL Piratininga”), Companhia Luz e Força Santa Cruz (“CPFL Santa Cruz”), Companhia Luz e Força de Mococa (“CPFL
